Sognier, Judge.
Hines appealed his conviction of armed robbery on the ground that the trial court erred by granting the state’s motion to bar cross-examination as to a witness’ belief or perception that he would receive favorable treatment on his own sentence in an untried felony case by testifying for the state in the instant case; he also enumerated two other errors. On November 13, 1981 we affirmed the judgment of the trial court. Hines v. State, 160 Ga. App. 546 (287 SE2d 584). On April 7, 1982 the Supreme Court of Georgia reversed the judgment of this court, holding that the trial court abused its discretion, resulting in prejudicial error, by restricting all inquiry on a subject to which the defense was entitled to a reasonable cross-examination. Accordingly, our decision of November 13, 1981 is vacated, and the judgment of the trial court is reversed.

Judgment reversed.


Shulman, P. J., and Birdsong, J., concur.

*348Decided May 13, 1982.
L. Branch S. Connelly, for appellant.
David L. Lomenick, Jr., District Attorney, William P. Slack, Assistant District Attorney, for appellee.